Citation Nr: 1311402	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA benefits based on status as a helpless child of the Veteran.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel









INTRODUCTION

The Veteran served on active duty from November 1941 to October 1944.  He died in April 1971.  The appellant is his surviving son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) so that the appellant could be scheduled for a hearing before the Board.  The matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The appellant was born in 1958.  

2.  VA received the appellant's claim of entitlement to VA benefits in 2007.  

3.  The appellant's father was the Veteran.  

4.  Appellant's marriage was terminated by divorce in February 2003.  


CONCLUSION OF LAW

The appellant is not eligible for VA benefits based on status as the child of the Veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 3.55, 3.57 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the case turns on the threshold question of whether the appellant is eligible for VA disability compensation and indemnity (DIC) benefits or pension benefits as a child of the Veteran.  The RO provided adequate notice in this case by letter sent to the appellant in October 2007.  That letter informed him of what was required to establish that he was a child of the Veteran for VA benefits purposes and of his and VA's respective duties in obtaining evidence.  He provided evidence that a divorce decree had terminated the appellant's marriage.  

While the RO did not provide him with pre-initial adjudication notice that void or annulled marriages did not bar entitlement to benefits that depend on eligibility as a child of the veteran, to the extent that such notice was even required, the lack of such notice did not result in prejudice to the appellant.  The appellant provided to VA a Circuit Court of Wisconsin document showing that his marriage was terminated by divorce in February 2003 and that he was the respondent in the proceeding.  That document precludes a finding that his marriage was annulled or void.  As such any lack of notice with regard to eligibility reinstatement due to annulled or void marriage cannot have resulted in prejudice to the appellant.  Similarly, any lack of notice with regard to what is required to establish that DIC benefits are warranted, for example to establish that the Veteran died due to a service connected disability, cannot have resulted in prejudice to the appellant because the threshold element as a child has not been met.  The Board therefore finds that any deficiency in the notice is harmless error in this case and no remedial action is necessary.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not indicated any outstanding evidence pertinent to his claim and there is no reasonable possibility that providing an examination would change the outcome of this case.  The Board finds that all appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In April 2011, the Board remanded this matter so that the appellant could be scheduled for a hearing before the Board.  In October 2012, the RO notified the appellant of a November 2012 scheduled videoconference Board hearing.  The appellant did not report for the hearing, and there was no request for postponement.  The Board therefore will proceed as if the hearing request was withdrawn.  See 38 C.F.R. § 20.704(2012).  


II.  Merits

When a veteran dies, his or her child may be eligible for VA death benefits, to include Disability and Indemnity Compensation (DIC) benefits and death pension.  See 38 U.S.C.A. §§ 1121, 1141, 1310, 1314, 1542 (West 2002 & Supp 2012); 38 C.F.R. §3.57(a) (2012).  

Other than for determining if a person is an insurable dependent under certain statutory provisions, the term "child" means a person who is unmarried and is under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self support; or who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution; and who is a legitimate child, a legally adopted child, or with certain qualifications, is an illegitimate child, of a veteran.  38 U.S.C.A. § 101(4)(A) (West 2002 & 2012); 38 C.F.R. § 3.57 (2012).  

Of record is a copy of the Veteran's birth certificate showing that he was born in 1958.  He first began inquiring as to VA benefits in 1998 and VA received his claim for benefits in 2007.  This establishes that the Veteran was more than twenty-three years old when he filed his claim.  Also associated with the claims file is a death certificate documenting that the appellant's father died in April 1971.  These facts establish that the appellant is not eligible for VA benefits as a child of the Veteran based on age.  

Statute provides that the marriage of a child of a veteran shall not bar recognition of such child as a child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless VA determines that the annulment was secured through fraud by either party or collusion.  38 U.S.C.A. § 3.103(e) (West 2002 & Supp. 2012).  

Regulation implementing 38 U.S.C.A. § 3.103(e), specifies that marriage shall not bar the furnishing of benefits to or on account of such child in cases where the marriage was void or had been annulled by a court having basic authority to render annulment decrees unless VA determines that the annulment was obtained through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(1).  A different standard, that includes marriages dissolved by a court, applies where such marriages of a child took place prior to November 1990.  38 C.F.R. § 3.55(b)(2).  

Prior to October 31, 1990, eligibility of married children could be reinstated upon the child becoming single through divorce, but in 1990 Congress effected the change codified 38 U.S.C.A. § 3.103(e) to eliminate such reinstatement.  Omnibus Budget Reconciliation Act of 1990, Pub.L. No. 101-508, § 8004(a)(2), 104 Stat. 1388, 1388-343 (1990).  Indeed § 8004 was titled "INELIGIBILITY OF REMARRIED SURVIVING SPOUSES OR MARRIED CHILDREN FOR REINSTATEMENT OF BENEFITS ELIGIBILITY UPON BECOMING SINGLE."  

The appellant provided evidence that his marriage was terminated through divorce, not annulment or a finding that the marriage was void.  Associated with the claims file is a statement of a Circuit Court of Wisconsin granting a judgment of divorce in February 2003.  This document sufficiently identifies the appellant as the respondent.  This is evidence that the appellant had married.  His marriage was thus a statutory bar to status as a child.  He has not disputed the fact of his marriage.  Rather he reported in a letter received in November 1998 that he was then married, and provided a copy of the first page of the Circuit Court of Wisconsin February 2003 judgment of divorce.  

He has argued that he should be eligible for benefits because he is no longer married.  The fact that he was married and that the marriage was terminated by divorce is not in dispute.  There is no reasonable doubt to be resolved as to any material fact in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  Instead, the dispute is with the law, and the law is clear on this matter.  As the appellant was born in 1958, filed his claim many years after he was older than 23 years, was married, and his marriage terminated by divorce, he is not a child of the Veteran for VA purposes.  He is therefore ineligible as a matter of law for benefits based on status as a child of the Veteran and his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant is not entitled to VA benefits based on status as a child of the Veteran.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


